PER CURIAM.
The appellant was convicted of the crime of rape for which he was sentenced to life imprisonment, in September of 1966. Subsequently he filed in the trial court a motion for relief under Rule 1.850 CrPR, 33 F.S.A. asserting a number of grounds. The order denying that motion was appealed to this court, and affirmed (217 So.2d 134). This appeal is from an order of the trial court denying a second motion for relief under Rule 1.850 CrPR, containing basically the same grounds of attack as the first, for which reason no error was committed by the trial court in denying the motion. See Marshall v. State, Fla.App.1969, 224 So.2d 723.
Affirmed.